Citation Nr: 9920688	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  93-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for residuals of 
bronchitis.

Entitlement to service connection for arthritis of the neck.

Entitlement to service connection for residuals of back 
injury, with herniated disc.

Entitlement to service connection for vasomotor rhinitis, 
claimed as allergies.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to January 
1958.  This appeal arises from a November 1991 rating 
decision of the Department of Veterans Affairs (VA), New 
York, New York, regional office (RO).  

In December 1994, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a rating action in December 1998 continued the prior denials.


FINDINGS OF FACT

1.  The available service medical records do not show 
treatment for bronchitis, a neck disorder, a back injury, or 
vasomotor rhinitis, and there is no competent medical 
evidence of a nexus between any currently diagnosed disorder 
and any incident of service.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for 
bronchitis, a neck disorder, a back injury, or vasomotor 
rhinitis, is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim of service connection for bronchitis, a neck disorder, 
residuals of a back injury, or vasomotor rhinitis.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for bronchitis, a neck disorder, a back 
injury, and vasomotor rhinitis, the Board concludes that the 
veteran's claims for service connection for those conditions 
are not well grounded.

The available service medical records show only treatment for 
a common cold in May 1956.  Numerous attempts were made by 
the RO to obtain other service medical records; however, the 
National Personnel Records Center (NPRC) indicated that they 
apparently were destroyed in a fire at that facility in 1973.  
Pursuant to the Board's remand, morning reports were obtained 
which showed that the veteran was hospitalized in September 
and October 1957 for mononucleosis.  He was also hospitalized 
in November 1957, but a diagnosis was not available.  

The veteran did not respond to requests dated in 1995, 1997 
and 1998 from the RO in an attempt to identify possible 
medical care providers in the years following service.  The 
RO attempted to obtain VA treatment records from the Bronx 
and New York, New York, VA Medical Centers, but none were 
available.  The record shows private and VA treatments in the 
early 1990's for osteoarthritis of the lumbar spine, 
degenerative disc disease, herniated nucleus pulposus, 
cervical spondylosis, allergic rhinitis vasomotor, and 
bronchitis.

The available objective medical evidence shows no treatment 
for bronchitis, a neck disorder, a back injury, or vasomotor 
rhinitis during the veteran's period of active duty.  The 
record shows that the claimed disabilities were first noted 
in the early 1990's, more than three decades after the 
veteran's separation from active duty.  There is no objective 
medical evidence of a link between any current bronchitis, 
vasomotor rhinitis, or back or neck pathology and the 
veteran's period of service.  The veteran's lay statements to 
the effect that his claimed disorders began during service 
are not supported by objective medical evidence and are not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  His own 
statements as to medical diagnoses are not competent to 
render his claim well-grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of objective medical 
evidence to support the veteran's contentions, his claim is 
not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has bronchitis, a 
neck disorder, a back injury, or vasomotor rhinitis that 
originated during or resulted from any incident of active 
service.  Based upon the foregoing, the Board concludes that 
he has failed to meet his initial burden of presenting 
evidence that his claims for service connection for those 
disabilities are plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claims are denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  As noted above, the 
RO made extensive attempts to obtain additional information 
and medical records in this case.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

